DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	This action is in response to Applicant’s amendment filed on November 2, 2020. Claims 1-20 are pending and will be considered for examination.

Response to Arguments
I.	Rejections Under 35 USC § 112
Applicant’s amendment to the claims is sufficient to overcome Examiner’s rejection under 35 USC § 112. The rejection under 35 USC § 112 to claims 8-9 and 20 is withdrawn.

II.	Claim Rejections - 35 USC § 101 re Transitory Signal
Applicant’s arguments filed on November 2, 2020 with respect to the non-statutory subject matter rejection (due to transitory signal in claims) have been fully considered and are persuasive. The 35 USC 101 rejection of claim 20 is withdrawn on that basis. The 35 USC 101 rejection regarding a judicial exception of an abstract idea without "significantly more” still stands for claims 1-20 and will be addressed in the next section.

III.	Claim Rejections - 35 USC § 101
Applicant’s arguments filed November 2, 2020 with respect to claims rejected under 35 USC § 101 have been fully considered but they are not persuasive. 
Applicant begins by arguing (top of page 10) that “The Claims Do Not Fall Within the ‘Certain Methods of Organizing Human Activity’ Grouping of Abstract Idea” under Step 2A 
Next, Applicant argues that “The Claims Integrate into a Practical Application” under Step 2A Prong Two. Specifically, Applicant argues that Specification para [0071] supports an improvement in the functioning of computer technology, and analogizes the claims to DDR (middle of page 13). Examiner disagrees. The emphasized portion of para [0071] cited by Applicant simply describes sending and receiving virtual items (i.e., data), rather than providing evidence of an improvement in the functioning of computer technology. Examiner also disagrees that the pending claims are analogous to DDR. In DDR, the act of clicking on a link performed an action that was not the normal function of a link – i.e., recreate a third party website within the current website – in order to prevent customer loss, as evidenced by the Specification. In the pending claims, the detailed information of the virtual items provided is the normal function of a webpage where information is simply presented within an interface. The fact that there is a very general recitation of “a second interface being within the first interface” does not change this. 
Finally, Applicant argues that “The Claims Recite ‘Significantly More’ Than Any Alleged Abstract Idea” under Step 2B. Specifically, Applicant argues that the pending claims recite steps and features “that provides payment information based on the time difference between two wireless connections. The claims include steps and features that are not routine or conventional”. These limitations do not exist in the pending claims, and are therefore moot. 

IV.	Claim Rejections - 35 USC § 102
Applicant’s arguments filed November 2, 2020 with respect to claims rejected under 35 USC § 102 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn to claims rejected under 35 USC § 102. However, upon further consideration, a new ground(s) of rejection is made in view of amendments to those claims, which are now rejected under 35 USC § 103.

V.	Claim Rejections - 35 USC § 103
Applicant’s arguments filed November 2, 2020 with respect to claims rejected under 35 USC § 103 have been considered but are moot because the arguments do not apply to the references being used in the current rejection. 
Regarding arguments under both 102 and 103, Examiner notes that Applicant seems to argue (e.g., at the top of page 19) that the limitation:  

displaying the detail information of the virtual item at a second interface, the second interface being within the first interface” 

	cannot be taught via obtaining and displaying the detailed information using a link from a website. Examiner disagrees with this interpretation. Applicant’s Specification specifically (and it seems exclusively) refers to the use of a link when obtaining and displaying detail information obtained from a website. See, for example, Specification para [0095], para [0118] – [0119], para [0172], and para [0223]. 


















Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Step 1: Is the claim directed to a process, machine, manufacture or composition of matter? 
Claims 1-5 are directed to a system, which is a machine.  Therefore, claims 1-5 are directed to one of the four statutory categories of invention. Claims 6-19 are directed to a method, which is a process. Therefore, claims 6-19 are directed to one of the four statutory categories of invention. Claim 20 is directed to a memory storing thereon computer-readable instructions, which is a manufacture. Therefore, claim 20 is directed to one of the four statutory categories of invention. 

Step 2A
Claim 1:
The claim recites information publishing including providing features of a plurality of information publishers; selecting an information publisher from the plurality of information publishers according to an information attribute and an audience feature of the information publisher; selecting via the information publisher data object information from selectable data object information; providing virtual item information according to the data object information when receiving a request for displaying a virtual item list sent; and returning the virtual item information. 

Step 2A Prong 1: Does the claim recite an abstract idea?
Accordingly, the claims recite the abstract idea of selecting an information publisher, and selecting, providing, and displaying virtual item information. The above limitations fall within the "Certain Methods of Organizing Human Activity" grouping of abstract ideas, enumerated in the 2019 PEG, in that they recite commercial or legal interactions by reciting advertising, marketing or sales activities. Examiner notes that the abstract ideas relating to advertising, marketing or sales activities are supported by Specification paragraphs [0003] line 1 – para [0004] line 5 and para [0071] lines 1-13. 
Dependent claims 2-5 recite the same abstract ideas identified in claim 1.

Step 2A Prong 2: Is the judicial exception integrated into a practical application?
This judicial exception is not integrated into a practical application. In particular, claims 1-5 recite the additional elements of a system; one or more processors; one or more memories storing thereon computer-readable instructions that, when executed by the one or more processors, cause the one or more processors to perform acts; a subsystem, and a client terminal. Claims 3-4 recite the additional limitations of a network transaction system. Claim 5 recites the additional limitations of a link. The computer system component steps are recited at a high-level of generality (i.e., a networked computer transaction system implementing a link) such that it amounts to no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Dependent claims 2-5 are not integrated into a practical application based on the same analysis as for claim 1 above.


Claim 6:
The claim recites providing selectable virtual item information including information published by a second user; and in response to determining that a virtual item is selected, submitting a resource sending request to add the virtual item to a virtual item list associated with the second user; obtaining detail information of the virtual item; and displaying the detail information of the virtual item. 

Step 2A Prong 1: Does the claim recite an abstract idea?
Accordingly, the claims recite the abstract idea of selecting, providing, and displaying virtual item information between a first and second user. The above limitations fall within the "Certain Methods of Organizing Human Activity" grouping of abstract ideas, enumerated in the 2019 PEG, in that they recite commercial or legal interactions by reciting advertising, marketing or sales activities; and managing personal behavior or relationships or interactions between people by reciting social activities. Examiner notes that the abstract ideas relating to advertising, marketing or sales activities, and social activities are supported by Specification paragraphs [0003] line 1 – para [0004] line 5 and para [0071] lines 1-13. 
Dependent claims 7-19 recite the same abstract ideas identified in claim 6.

Step 2A Prong 2: Is the judicial exception integrated into a practical application?
This judicial exception is not integrated into a practical application. In particular, claims 6-19 recite the additional elements of a user client terminal, a user interface, a server, and a website. Claim 12 recites the additional limitations of a display. Claim 14 recites the additional limitations of a network transaction system. The computer system component steps are recited at a high-level of generality (i.e., a networked computer transaction system) such that it amounts to no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical 
Dependent claims 7-19 are not integrated into a practical application based on the same analysis as for claim 6 above.

Claim 20:
The claim recites creating a virtual space for a second user; establishing a corresponding relationship between an identification of the second user and an identification of the virtual space; receiving a virtual item that is generated according to data object information corresponding to the identification of the second user based on the identification of the virtual space and the corresponding relationship; obtaining detail information of the virtual item; and displaying the detail information of the virtual item. 

Step 2A Prong 1: Does the claim recite an abstract idea?
Accordingly, the claims recite the abstract idea of creating a virtual space, and selecting, providing, and displaying virtual item information. The above limitations fall within the "Certain Methods of Organizing Human Activity" grouping of abstract ideas, enumerated in the 2019 PEG, in that they recite commercial or legal interactions by reciting advertising, marketing or sales activities; and managing personal behavior or relationships or interactions between people by reciting social activities. Examiner notes that the abstract ideas relating to advertising, marketing or sales activities, and social activities are supported by Specification paragraphs [0003] line 1 – para [0004] line 5 and para [0071] lines 1-13. 

Step 2A Prong 2: Is the judicial exception integrated into a practical application?
This judicial exception is not integrated into a practical application. In particular, claim 20 recites the additional elements of one or more memories storing thereon computer-readable i.e., a networked computer transaction system) such that it amounts to no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.



















Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception? 
Claims 1-5 recite the additional elements of a system; one or more processors; one or more memories storing thereon computer-readable instructions that, when executed by the one or more processors, cause the one or more processors to perform acts; a subsystem, and a client terminal. Claims 3-4 recite the additional limitations of a network transaction system. Claim 5 recites the additional limitations of a link. When taken individually, as well as when taken as an ordered combination, the additional limitations are well-understood, routine, and conventional when considered from the point of view of one of ordinary skill in the art at the time the application was filed. See PTO-892 Reference U – Introduction to E-commerce (a textbook published in 2009), Chapter 8.4.2 “Design Method of Application E-Commerce System”, pages 298-301. See also MPEP 2106.05(d)(II)(i-vi).

Claims 6-19 recite the additional elements of a user client terminal, a user interface, a server, and a website. Claim 12 recites the additional limitations of a display. Claim 14 recites the additional limitations of a network transaction system. When taken individually, as well as when taken as an ordered combination, the additional limitations are well-understood, routine, and conventional when considered from the point of view of one of ordinary skill in the art at the time the application was filed. See PTO-892 Reference U – Introduction to E-commerce (a textbook published in 2009), Chapter 8.4.2 “Design Method of Application E-Commerce System”, pages 298-301. See also MPEP 2106.05(d)(II)(i-vi).

Claim 20 recites the additional elements of one or more memories storing thereon computer-readable instructions that, when executed by one or more processors, cause the one or more processors to perform acts; a website; and a user interface. When taken individually, as well as when taken as an ordered combination, the additional limitations are well-understood, See PTO-892 Reference U – Introduction to E-commerce (a textbook published in 2009), Chapter 8.4.2 “Design Method of Application E-Commerce System”, pages 298-301. See also MPEP 2106.05(d)(II)(i-vi).






















Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.
Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.

Ascertaining the differences between the prior art and the claims at issue.

Resolving the level of ordinary skill in the pertinent art.

Considering objective evidence present in the application indicating obviousness or nonobviousness.










Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Hamilton, II et al (US 2009/0100076) (“Hamilton”) in view of Yong et al (CN 106331761A) (“Yong”).

Claim 1: Hamilton discloses a system comprising: one or more processors; and one or more memories storing thereon computer-readable instructions that, when executed by the one or more processors, cause the one or more processors to perform acts (para [0058] lines 1-21) comprising: . . . selecting via the information publishing subsystem data object information from selectable data object information (para [0017] – para [0018] line 11 and para [0020] lines 1-10); providing virtual item information according to the data object information (para [0020] lines 1-10; see also para [0041] lines 1-9) when receiving a request for displaying a virtual item list sent from a client terminal (para [0017] line 6 – para [0018] line 11; see also fig 1 elements 110, 106, 1, 2 and fig 6 elements 604, 624 re claimed [client terminal]); and returning the virtual item information to the client terminal (fig 1 elements 111, 114, 115, 119, 127; see also para [0019] lines 1-11). 
	Hamilton fails to explicitly disclose providing features of a plurality of information publishing subsystems; selecting an information publishing subsystem from the plurality of information publishing subsystems according to an information attribute and an audience feature of the information publishing subsystem. However, Yong does teach providing features of a plurality of information publishing subsystems (page 2 element A); selecting an information publishing subsystem from the plurality of information publishing subsystems (page 4 element B) according to an information attribute and an audience feature of the information publishing subsystem (page 3 element C where “the label in described live room, described live Quantity, the number of reviews in described live room, the online number in described live room” (lines 3-4) discloses claimed [information attribute] and “spectators”, “chat” and “comment” (line 2) disclose claimed [audience feature]). 

Embodiment of the disclosure that the technical scheme of offer can include following beneficial effect: by obtaining live to server The interactive information in room, and show the interactive information in live room with live list synchronization so that spectators exist according to interactive information Live list selects live room interested, thus the spectators that are more convenient for accurately select live room interested (page 2 element D); 

and

Embodiment of the disclosure that the technical scheme of offer can include following beneficial effect: show and comprise the live of live room During list, determine live room according to user operation such that it is able to determine the live room selected by user more accurately, strengthen and use Family is experienced (page 3 element E).

 In addition, it would have been recognized that applying the known technique of providing features of a plurality of information publishing subsystems and selecting an information publishing subsystem from the plurality of information publishing subsystems according to an information attribute and an audience feature of the information publishing subsystem, as taught by Yong, to the teachings of Hamilton, would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar methods. 

Claim 2: The cited prior art teaches the system of claim 1, and Hamilton further discloses wherein the acts further comprise providing the selectable data object information to the information publishing subsystem (para [0020] lines 1-10). 

Claim 3: The cited prior art teaches the system of claim 1, and further discloses wherein the data object information includes a product object published in a network transaction system (para [0020] lines 9-10; see also fig 1 element 127).  
Claim 4: The cited prior art teaches the system of claim 3, and Hamilton further discloses wherein the virtual item information includes an image of a virtual item generated according to a representative image of the product object (para [0041] lines 1-9; see also fig 1 elements 103, 105, 106, 107, 114).  

Claim 5: The cited prior art teaches the system of claim 4, and Hamilton further discloses wherein the virtual item information includes a link generated corresponding to a visit address of a target page of the product object (fig 1 element 127; see also para [0020] lines 1-10, para [0022] lines 1-9, and para [0027] lines 13-26).















Claims 6-8 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Hamilton, II et al (US 2009/0100076) (“Hamilton”) in view of Beaton (US 2010/0153831) (“Beaton”).

Claim 6: Hamilton discloses a method (claim 1 line 1) comprising: providing, by a first user client terminal (fig 1 element 111), selectable virtual item information at a first user interface, the first user interface further including information published by a second user client terminal (para [0021] lines 1-8; see also fig 1 elements 113, 114, 115, 119, and 127); and in response to determining that a virtual item is selected (fig 1 element 116), submitting a resource sending request to a server to request the server to add the virtual item to a virtual item list associated with the second user client terminal (para [0046] lines 1-26 and para [0029] lines 1-8; see also para [0050] line 1 – para [0051] line 32).  
Hamiltion fails to explicitly disclose obtaining detail information of the virtual item from a website; and displaying the detail information of the virtual item at a second interface, the second interface being within the first interface. However, Beaton does teach obtaining detail information of the virtual item from a website (para [0077] lines 1-21); and displaying the detail information of the virtual item at a second interface (fig 2C where element 290 teaches claimed [detail information] and element 280 teaches claimed [second interface]), the second interface (fig 2C element 280) being within the first interface (fig 2C element 200). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Beaton into the invention of Hamilton. One of ordinary skill in the art would have been motivated to do so because Beaton teaches: 
Purchasing decisions are made with the consideration of various factors. Consumers use the combination of intellectual and emotional justifications to make purchasing decisions. As such, brand impact can be used to effectively leverage and persuade both intellectual and emotional justifications. The medium that currently has the greatest opportunity for 

On-line advertising continues to grow exponentially each year. The proliferation of computers, wireless devices, and broadband connections make on-line advertising an attractive option for businesses. One area of particular growth in on-line activity is users viewing on-line video or streaming media. The use of personal and commercial on-line video and streaming media has grown with the use of web services and portals such as YouTube™. Marketers have been trying to figure out how to take advantage of this trend. Previous methods such as pre- and post-roll video advertising, similar to television commercials, are the most common method to include advertising into on-line video or streaming media. Similarly, "pop-up", banner, and placement advertising have been used concurrently with the playing of an on-line video or streaming media. The on-line advertising industry, however, has not been able to maximize the effectiveness of product placement within on-line video or streaming media. 

Prior methods of on-line advertising, as described above, generally reduce the amount of advertising "real estate" available and/or also directs the audience/viewer's attention away from the on-line video or streaming media, which is the original point of interest. Available advertising space on internet web pages is limited, thereby, reducing the potential revenue opportunities for on-line publications. Therefore, there is a need to increase advertising potential while maintaining a viewer user's attention (para [0003] line 1 – para [0005] line 9).

 In addition, it would have been recognized that applying the known technique of obtaining detail information of the virtual item from a website and displaying the detail information of the virtual item at a second interface, the second interface being within the first interface, as taught by Beaton, to the teachings of Hamilton, would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar methods. 

Claim 7: The cited prior art teaches the method of claim 6, and Hamilton further discloses wherein the providing the selectable virtual item information at the first user interface includes: submitting a request for obtaining the virtual item list to the server (fig 1 element 3; see also para [0021] lines 1-8 and para [0051] lines 1-32); and providing virtual item information according to information returned by the server, the virtual item information including (para [0020] lines 1-10; see also para [0041] lines 1-9). 

Claim 8: The cited prior art teaches the method of claim 6, and Hamilton further discloses further comprising: storing a corresponding relationship between multiple information publishing subsystems and data object information (fig 6 elements 602 and 606 disclose claimed [multiple information publishing subsystems]), and the claimed [corresponding relationship between the subsystems and data object information] is disclosed by: para [0020] lines 1-10; see also para [0041] lines 1-9 and para [0046] lines 1-26). 

Claim 12: The cited prior art teaches the method of claim 9, and Hamilton further discloses wherein the virtual item (fig 1 element 114) is associated with front-end display information (fig 1 elements 115, 119, 127) to be displayed in the virtual item list (fig 1 element 112). See also para [0021] lines 1-8. 

Claim 13: The cited prior art teaches the method of claim 12, and Hamilton further discloses wherein the front-end display information is generated according to a representative image of a product object (para [0041] lines 1-9; see also fig 1 elements 103, 105, 106, 107, 114). 51

Claim 14: The cited prior art teaches the method of claim 9, and Hamilton further discloses wherein: the data object information includes a product object published in a network transaction system (para [0020] lines 9-10; see also fig 1 element 127). 

Claim 15: The cited prior art teaches the method of claim 14, and Hamilton further discloses further comprising: displaying the virtual item list associated with the second user (fig 1 element 112) at the first user interface (fig 1 elements 101 and 111); and when the virtual item in the received virtual item list is operated, providing information of a product object corresponding to the virtual item in the network transaction system (fig 1 elements 127, 116; see also para [0022] lines 1-9 and para [0027] lines 13-26).  

























Claims 9-11 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Hamilton, II et al (US 2009/0100076) (“Hamilton”) in view of Beaton (US 2010/0153831) (“Beaton”) in view of WUHAN DOUYU NETWORK TECH CO LTD (WO 2018113140 A1) (“Wuhan”).

Claim 9: The cited prior art teaches the method of claim 8, and Hamilton further discloses wherein the providing the selectable virtual item information at the first user interface includes: . . . generating the virtual item according to the data object information; and providing the virtual item at the first user interface (para [0020] lines 1-10; see also fig 1 elements 1, 2, 3, 105, 106, 107, 113, 114, 115, 119, and 127). 
Hamilton fails to explicitly disclose submitting a request for obtaining the virtual item list, the request including an identification of the information publishing subsystem; receiving data object information according to the identification of the information publishing subsystem. However, Wuhan does teach submitting a request for obtaining the virtual item list, the request including an identification of the information publishing subsystem (para [0031] lines 1-6); receiving data object information according to the identification of the information publishing subsystem (para [0032] lines 1-3). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Wuhan into the invention of Hamilton. One of ordinary skill in the art would have been motivated to do so because Wuhan teaches: 
Webcast technology is a technology based on Internet communication that provides users with real-time playback of streaming programs (such as TV, radio, movies, etc.). With the continuous maturity of network transmission technology and streaming media technology, streaming media live broadcast services provided by high-speed Internet are becoming more and more popular, and many web live broadcast systems have emerged, such as PPLive, MySee, PPStream and so on. The streaming media content provider, the webcast operator and the webcast client form the main body of the webcast system (para [0003] lines 1-7).
(para [0004] lines 1-6).
In view of this, an object of the present invention is to provide a virtual gift display method and system for live video broadcast, in an effort to solve or at least alleviate the above problems (para [0006] lines 1-2). 

In addition, it would have been recognized that applying the known technique of providing the selectable virtual item information at the first user interface by submitting a request for obtaining the virtual item list, the request including an identification of the information publishing subsystem; and receiving data object information according to the identification of the information publishing subsystem, as taught by Wuhan, to the teachings of Hamilton, would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar methods. 

Claim 10: The cited prior art teaches the method of claim 9. Hamilton fails to explicitly disclose wherein: the virtual item is associated with virtual resource information. However, Wuhan does teach wherein: the virtual item is associated with virtual resource information (para [0041] line 1 – para [0042] line 2).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Wuhan into the invention of Hamilton. One of ordinary skill in the art would have been motivated to do so because Wuhan teaches: 
Webcast technology is a technology based on Internet communication that provides users with real-time playback of streaming programs (such as TV, radio, movies, etc.). With the continuous maturity of network transmission technology and streaming media technology, streaming media live broadcast services provided by high-speed Internet are becoming more and more popular, and many web live broadcast systems have emerged, such as PPLive, MySee, PPStream and so on. The streaming media content provider, the (para [0003] lines 1-7).
The webcast client needs to obtain streaming media data from the Internet before playing the program. When the received streaming media data reaches the set number, the playback is triggered and the program screen is displayed to the user. Users who watch live video can give virtual gifts to their favorite anchors. At present, most of the virtual gifts provided by the live broadcast platform are set well. The user presents virtual gifts with only fixed special effects and effects, which cannot meet the needs of users for personalized needs (para [0004] lines 1-6).
In view of this, an object of the present invention is to provide a virtual gift display method and system for live video broadcast, in an effort to solve or at least alleviate the above problems (para [0006] lines 1-2). 

In addition, it would have been recognized that applying the known technique of associating the virtual item with virtual resource information, as taught by Wuhan, to the teachings of Hamilton, would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar methods. 

Claim 11: The cited prior art teaches the method of claim 10. Hamilton fails to explicitly disclose wherein the submitting the resource sending request to the server includes: requesting the server to transfer virtual resource information to a virtual account associated with the second user client terminal according to the virtual resource information associated with the virtual item. However, Wuhan does teach wherein the submitting the resource sending request to the server includes: requesting the server to transfer virtual resource information to a virtual account associated with the second user client terminal according to the virtual resource information associated with the virtual item (para [0031] line 1 – para [0032] line 3; see also para [0041] line 1 – para [0042] line 2).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Wuhan into the invention of 
Webcast technology is a technology based on Internet communication that provides users with real-time playback of streaming programs (such as TV, radio, movies, etc.). With the continuous maturity of network transmission technology and streaming media technology, streaming media live broadcast services provided by high-speed Internet are becoming more and more popular, and many web live broadcast systems have emerged, such as PPLive, MySee, PPStream and so on. The streaming media content provider, the webcast operator and the webcast client form the main body of the webcast system (para [0003] lines 1-7).
The webcast client needs to obtain streaming media data from the Internet before playing the program. When the received streaming media data reaches the set number, the playback is triggered and the program screen is displayed to the user. Users who watch live video can give virtual gifts to their favorite anchors. At present, most of the virtual gifts provided by the live broadcast platform are set well. The user presents virtual gifts with only fixed special effects and effects, which cannot meet the needs of users for personalized needs (para [0004] lines 1-6).
In view of this, an object of the present invention is to provide a virtual gift display method and system for live video broadcast, in an effort to solve or at least alleviate the above problems (para [0006] lines 1-2). 

In addition, it would have been recognized that applying the known technique of requesting the server to transfer virtual resource information to a virtual account associated with the second user client terminal according to the virtual resource information associated with the virtual item, as taught by Wuhan, to the teachings of Hamilton, would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar methods. 

Claim 16: The cited prior art teaches the method of claim 6. Hamilton fails to explicitly disclose wherein: different second users in the information publishing subsystem correspond to different data object information, a respective second user being an information publisher user in the information publishing subsystem; the providing the selectable virtual item information at the first user interface includes determining data object information corresponding to the respective second user after the first user client terminal is associated with the respective (para [0078] lines 1-9); and generating the virtual item according to the data object information corresponding to the respective second user (para [0067] lines 1-3).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Wuhan into the invention of Hamilton. One of ordinary skill in the art would have been motivated to do so because Wuhan teaches: 
Webcast technology is a technology based on Internet communication that provides users with real-time playback of streaming programs (such as TV, radio, movies, etc.). With the continuous maturity of network transmission technology and streaming media technology, streaming media live broadcast services provided by high-speed Internet are becoming more and more popular, and many web live broadcast systems have emerged, such as PPLive, MySee, PPStream and so on. The streaming media content provider, the webcast operator and the webcast client form the main body of the webcast system (para [0003] lines 1-7).
The webcast client needs to obtain streaming media data from the Internet before playing the program. When the received streaming media data reaches the set number, the playback is triggered and the program screen is displayed to the user. Users who watch live video can give virtual gifts to their favorite anchors. At present, most of the virtual gifts provided by the live broadcast platform are set well. The user presents virtual gifts with only fixed special effects and effects, which cannot meet the needs of users for personalized needs (para [0004] lines 1-6).
In view of this, an object of the present invention is to provide a virtual gift display method and system for live video broadcast, in an effort to solve or at least alleviate the above problems (para [0006] lines 1-2). 

In addition, it would have been recognized that applying the known technique of different second users in the information publishing subsystem corresponding to different data object 

Claim 17: The cited prior art teaches the method of claim 16. Hamilton fails to explicitly disclose wherein the determining the data object information corresponding to the respective second user includes: sending a request for obtaining the data object information, the request carrying an information of the information publishing subsystem and information for identifying the respective second user; receiving the data object information; and generating the virtual item according to the data object information. However, Wuhan does teach wherein the determining the data object information corresponding to the respective second user includes: sending a request for obtaining the data object information (para [0078] lines 1-9), the request carrying an information of the information publishing subsystem (para [0074] lines 1-3) and information for identifying the respective second user (para [0075] lines 1-7); receiving the data object information; and generating the virtual item according to the data object information (para [0077] lines 1-7).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Wuhan into the invention of Hamilton. One of ordinary skill in the art would have been motivated to do so because Wuhan teaches: 
(para [0003] lines 1-7).
The webcast client needs to obtain streaming media data from the Internet before playing the program. When the received streaming media data reaches the set number, the playback is triggered and the program screen is displayed to the user. Users who watch live video can give virtual gifts to their favorite anchors. At present, most of the virtual gifts provided by the live broadcast platform are set well. The user presents virtual gifts with only fixed special effects and effects, which cannot meet the needs of users for personalized needs (para [0004] lines 1-6).
In view of this, an object of the present invention is to provide a virtual gift display method and system for live video broadcast, in an effort to solve or at least alleviate the above problems (para [0006] lines 1-2). 

In addition, it would have been recognized that applying the known technique of determining the data object information corresponding to the respective second by sending a request for obtaining the data object information, the request carrying an information of the information publishing subsystem and information for identifying the respective second user; receiving the data object information; and generating the virtual item according to the data object information, as taught by Wuhan, to the teachings of Hamilton, would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar methods. 

Claim 18: The cited prior art teaches the method of claim 17. Hamilton fails to explicitly disclose wherein: the information published by the second user client terminal includes network live broadcast information published by the second user client terminal; and the information for identifying the second user includes an identification of a virtual space that is associated with the first user client terminal. However, Wuhan does teach wherein: the information published by the second user client terminal includes network live broadcast information published by the (para [0013] lines 1-2; see also para [0078] lines 1-9); and the information for identifying the second user includes an identification of a virtual space that is associated with the first user client terminal (para [0013] lines 1-2; see also para [0034] lines 1-2, and para [0067] lines 1-3).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Wuhan into the invention of Hamilton. One of ordinary skill in the art would have been motivated to do so because Wuhan teaches: 
Webcast technology is a technology based on Internet communication that provides users with real-time playback of streaming programs (such as TV, radio, movies, etc.). With the continuous maturity of network transmission technology and streaming media technology, streaming media live broadcast services provided by high-speed Internet are becoming more and more popular, and many web live broadcast systems have emerged, such as PPLive, MySee, PPStream and so on. The streaming media content provider, the webcast operator and the webcast client form the main body of the webcast system (para [0003] lines 1-7).
The webcast client needs to obtain streaming media data from the Internet before playing the program. When the received streaming media data reaches the set number, the playback is triggered and the program screen is displayed to the user. Users who watch live video can give virtual gifts to their favorite anchors. At present, most of the virtual gifts provided by the live broadcast platform are set well. The user presents virtual gifts with only fixed special effects and effects, which cannot meet the needs of users for personalized needs (para [0004] lines 1-6).
In view of this, an object of the present invention is to provide a virtual gift display method and system for live video broadcast, in an effort to solve or at least alleviate the above problems (para [0006] lines 1-2). 

In addition, it would have been recognized that applying the known technique of having the information published by the second user client terminal include network live broadcast information published by the second user client terminal; and having the information for identifying the second user include an identification of a virtual space that is associated with the first user client terminal, as taught by Wuhan, to the teachings of Hamilton, would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar methods. 
Claim 19: The cited prior art teaches the method of claim 16. Hamilton fails to explicitly disclose wherein the determining the data object information corresponding to the respective second user includes: sending a request for obtaining the data object information to the server; receiving the data object information returned by the server; and generating the virtual item according to the data object information. However, Wuhan does teach wherein the determining the data object information corresponding to the respective second user includes: sending a request for obtaining the data object information to the server (para [0078] lines 1-9; see also para [0073] lines 1-9); receiving the data object information returned by the server (para [0074] line 1 – para [0075] line 7); and generating the virtual item according to the data object information (para [0077] lines 1-7).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Wuhan into the invention of Hamilton. One of ordinary skill in the art would have been motivated to do so because Wuhan teaches: 
Webcast technology is a technology based on Internet communication that provides users with real-time playback of streaming programs (such as TV, radio, movies, etc.). With the continuous maturity of network transmission technology and streaming media technology, streaming media live broadcast services provided by high-speed Internet are becoming more and more popular, and many web live broadcast systems have emerged, such as PPLive, MySee, PPStream and so on. The streaming media content provider, the webcast operator and the webcast client form the main body of the webcast system (para [0003] lines 1-7).
The webcast client needs to obtain streaming media data from the Internet before playing the program. When the received streaming media data reaches the set number, the playback is triggered and the program screen is displayed to the user. Users who watch live video can give virtual gifts to their favorite anchors. At present, most of the virtual gifts provided by the live broadcast platform are set well. The user presents virtual gifts with only fixed special effects and effects, which cannot meet the needs of users for personalized needs (para [0004] lines 1-6).
In view of this, an object of the present invention is to provide a virtual gift display method and system for live video broadcast, in an effort to solve or at least alleviate the above problems (para [0006] lines 1-2). 

. 



















Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Jiaqi (CN 106101796A) (“Jiaqi”) in view of Li (US 2019/0281327) (“Li”) in view of Beaton (US 2010/0153831) (“Beaton”). 

Claim 20: Jiaqi discloses one or more memories storing thereon computer-readable instructions that, when executed by one or more processors, cause the one or more processors to perform acts (para [0042] lines 1-4 and para [0111] lines 1-5) comprising: . . . establishing a corresponding relationship between an identification of the second user and an identification of the virtual space (para [0066] line 1 – para [0074] line 9); receiving a virtual item that is generated according to data object information corresponding to the identification of the second user based on the identification of the virtual space and the corresponding relationship (para [0075] line 1 – para [0077] line 4). 
Jiaqi fails to explicitly disclose creating a virtual space for a second user. However, Li does teach creating a virtual space for a second user (para [0070] lines 1-7). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Li into the invention of Jiaqi. One of ordinary skill in the art would have been motivated to do so because Li teaches: 
In summary, for the multi-view and cross-platform live-streaming method which is currently supported, the operation process is cumbersome or the live-stream effect is not good enough, which cannot achieve the effect that the anchor user quickly share the live-stream content of multi-ends and provide better experience of the live content and interaction (para [0010] lines 1-7). 

In addition, it would have been recognized that applying the known technique of creating a virtual space for a second user, as taught by Li, to the teachings of Jiaqi, would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar methods. 
(para [0077] lines 1-21); and displaying the detail information of the virtual item at a second interface (fig 2C where element 290 teaches claimed [detail information] and element 280 teaches claimed [second interface]), the second interface (fig 2C element 280) being within the first interface (fig 2C element 200). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Beaton into the invention of Jiaqi. One of ordinary skill in the art would have been motivated to do so because Beaton teaches: 
Purchasing decisions are made with the consideration of various factors. Consumers use the combination of intellectual and emotional justifications to make purchasing decisions. As such, brand impact can be used to effectively leverage and persuade both intellectual and emotional justifications. The medium that currently has the greatest opportunity for delivering both intellectual and emotional persuasion through brand impact is the audience's personal screen (e.g., computer screen, mobile phone, iPod, or other personal screens). The interactivity of the personal screen allows the audience (viewer) to act on their persuasions. 

On-line advertising continues to grow exponentially each year. The proliferation of computers, wireless devices, and broadband connections make on-line advertising an attractive option for businesses. One area of particular growth in on-line activity is users viewing on-line video or streaming media. The use of personal and commercial on-line video and streaming media has grown with the use of web services and portals such as YouTube™. Marketers have been trying to figure out how to take advantage of this trend. Previous methods such as pre- and post-roll video advertising, similar to television commercials, are the most common method to include advertising into on-line video or streaming media. Similarly, "pop-up", banner, and placement advertising have been used concurrently with the playing of an on-line video or streaming media. The on-line advertising industry, however, has not been able to maximize the effectiveness of product placement within on-line video or streaming media. 

Prior methods of on-line advertising, as described above, generally reduce the amount of advertising "real estate" available and/or also directs the audience/viewer's attention away from the on-line video or streaming media, which is the original point of interest. Available advertising space on internet web pages is limited, thereby, reducing the potential revenue opportunities for on-line publications. Therefore, there is a need to increase advertising potential while maintaining a viewer user's attention (para [0003] line 1 – para [0005] line 9).

. 




















Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NORMAN SUTCH JR. whose telephone number is (469)295-9224.  The examiner can normally be reached on M-F 10am - 7pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham can be reached on 571-272-8109.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/NORMAN DONALD SUTCH JR./Examiner, Art Unit 3684                                                                                                                                                                                                        

/NAEEM U HAQ/Primary Examiner, Art Unit 3625